Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
Claims 41-73 of this application are patentably indistinct from:
Claims 31-63
of 
Application No. 17116356.
Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 41-73 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 31-63
of 
copending Application No. 17116356.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The limitation of the stationary location of the drive is near the center of the substrate transport chamber is an arbitrary design choice and not a patentably distinct feature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 41, 42, 43, 44, 47, 48, 49, 50, 51, 53, 55, 57, 58, 59, 60, 61, 62, 63, 65, 66, 67, and 69 are rejected under pre-AIA  35 U.S.C. 102(b) as being ANTICIPATED by Maeda (US 20050079042 A1).
Regarding Claim 41, Maeda discloses:
a robot comprising:
a drive (11); and
an arm (14) connected to the drive, where the arm comprises at least two arm links (14a & 14b) connected in series and at least two end effectors, where a first one (14a) of the at least two arm links is connected to the drive, and where the at least two end effectors (16a & 16b) are connected to an end of another one (14b) of the arm links, where the end effectors comprise a respective substrate support area (26) thereon,
where a first one of the at least two end effectors is rotatably connected to the end of the another arm link with a first rotary joint (25c),
where a second one of the at least two end effectors is rotatably connected to the end of the another arm link with a second rotary joint (25c),
where the first and second end effectors are independently rotatable on the end of the another arm link relative to each other [0040 & 0043 & 0053 & 0054],
where the drive is configured to be connected at a single stationary location of a substrate transport chamber (Fig. 3) [0040],
where, with the drive connected to the single stationary location of the substrate transport chamber, the arm is configured to move the at least two end effectors into and out of at least two substrate processing chambers attached to the substrate transport chamber, where the at least two substrate processing chambers are aligned in a substantially straight linear row along a substantially straight linear side of the substrate transport chamber (Fig. 3) [0039 & 0042].
Regarding Claim 42, Maeda discloses:
the single stationary location is merely located near a center of the substrate transport chamber, such that the drive is configured to be connected at the single stationary location of the substrate transport chamber near the center of the substrate transport chamber (Fig. 3).
Regarding Claim 43, Maeda discloses:
the arm comprises a first actuator (17c) on the another arm link configured to rotate the first end effector on the another arm link, and a second actuator (17c’) on the another arm link configured to rotate the second end effector on the another arm link [0054 & 0055 & 0057].
Regarding Claim 44, Maeda discloses:
the first and second actuators each comprises an electric motor [0054 & 0055].
Regarding Claim 47, Maeda
the arm is configured to move the at least two end effectors into and out of at least three of the substrate processing chambers attached to the substrate transport chamber, where the at least three substrate processing chambers are aligned in the substantially straight linear row along the substantially straight linear side of the substrate transport chamber (Fig. 3).
Regarding Claim 48, Maeda discloses:
the arm comprises a first pulley connected to the drive, a second pulley connected to the another arm link, and a mechanical transmission band (19) connecting the first pulley to the second pulley, where the second pulley is stationarily connected to the another arm link (Fig. 4) [0045 & 0050 & 0053].
Regarding Claim 49, Maeda discloses:
the at least two arm links comprises only two arm links (Fig. 2 & Fig. 3 & Fig. 4).
Regarding Claim 50, Maeda discloses:
the first and second rotary joints comprise a coaxial axis of rotation on the end of the another arm link [0011 & 0017 & 0040].
Regarding Claim 51, Maeda discloses:
the arm is configured to move the at least two end effectors into and out of at least two other ones of the substrate processing chambers attached to the substrate transport chamber, where the at least two other ones of the substrate processing chambers are aligned in the substantially straight linear row along a substantially straight opposite linear side of the substrate transport chamber (Fig. 3).
Regarding Claim 53, Maeda discloses:
the arm is configured to move the at least two end effectors into and out of at least three of the substrate processing chambers attached to the substrate transport chamber, where the at least three substrate processing chambers are aligned in the substantially straight linear row along the substantially straight linear side of the substrate transport chamber (Fig. 3).
Regarding Claim 55, Maeda discloses:
a method comprising:
providing a substrate transport chamber configured to have process modules and at least one load lock connected thereto, where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width, where opposite lateral sides of the substrate transport chamber are configured to have at least three of the process modules attached to each of the lateral sides (Fig. 3); 
connecting a robot drive (11) to the substrate transport chamber, where the robot drive is mounted to the substrate transport chamber at a singular fixed location on the substrate transport chamber (Fig. 3);
connecting a robot arm (14) to the robot drive (Fig. 2), where a first end of the robot arm is connected to the robot drive (Fig. 2), and where the robot arm comprises at least two arm links connected in series (Fig. 2); and
connecting at least two end effectors (15a & 15b) to a second end of the robot arm (Fig. 2), where the end effectors comprise at least one respective substrate support area (26) thereon,
where a first one of the at least two end effectors is rotatably connected to the second end of the robot arm with a first rotary joint (25c),
where a second one of the at least two end effectors is rotatably connected to the second end of the robot arm with a second rotary joint (25c),
where the first and second end effectors are independently rotatable on the second end of the robot arm relative to each other [0040 & 0043 & 0053 & 0054],
where the robot arm is configured to move the end effectors into and out of the at least three process modules attached to each of the lateral sides with the robot drive at the singular fixed location on the substrate transport chamber (Fig. 3).
Regarding Claim 57, Maeda discloses:
connecting at least one of the process modules to a first side end of the substrate transport chamber and connecting at least one load lock to a second opposite side end of the substrate transport chamber (Fig. 3).
Regarding Claim 58, Maeda discloses:
a robot arm (14) comprising:
a first arm link (14a), where the first arm link comprises a first end configured to be rotatably connected to a robot drive [0040 & 0045 & 0046 & 0050 & 0056 & 0061] (Fig. 3);
a second arm link (14b) rotatably connected to a second end of the first arm link [0040 & 0045 & 0046 & 0050 & 0056 & 0061] (Fig. 3);
a first transmission in the first arm link, where the first transmission is configured to rotate the second arm link relative to the first arm link, where the first transmission is configured to be moved by the robot drive (Fig. 4) [0045 & 0050 & 0053; and
at least two end effectors (15a & 15b) connected to the second arm link, where the at least two end effectors each comprise at least one respective substrate support area (26) thereon,
where a first one of the at least two end effectors is rotatably connected to the second arm link with a first rotary joint (25c),
where a second one of the at least two end effectors is rotatably connected to the second arm link with a second rotary joint (25c),
where the first and second end effectors are independently rotatable on the second arm link relative to each other [0040 & 0043 & 0053 & 0054].
Regarding Claim 59, Maeda discloses:
the robot drive (11) connected to the robot arm,
where the robot drive is configured to be connected at a single stationary location of a substrate transport chamber (Fig. 3), and
where, with the robot drive connected to the single stationary location of the substrate transport chamber (Fig. 3), the robot arm is configured to move the at least two end effectors into and out of at least two substrate processing chambers attached to the substrate transport chamber (Fig.3), where the at least two substrate processing chambers are aligned in a substantially straight linear row along a substantially straight linear side of the substrate transport chamber (Fig. 3).
Regarding Claim 60, Maeda discloses:
a robot comprising:
a drive (11); and
an arm (14) connected to the drive (Fig. 2 & Fig. 4), where the arm comprises at least three arm links (14a & 14b & 15a & 15b) connected in series and at least one end effector (15a & 15b), where a first one of the at least three arm links is connected to the drive (Fig. 2), and where the at least one end effector is connected to an end of another one of the arm links (Fig. 2), where the at least one end effector comprises at least two substrate support areas (26) thereon,
where the at least one effector is rotatably connected to the end of the another arm link [0040 & 0043 & 0053 & 0054],
where the drive is configured to be connected at a single stationary location of a substrate transport chamber (Fig. 3),
where, with the drive connected to the single stationary location of the substrate transport chamber, the arm is configured to move the at least one 
Regarding Claim 61, Maeda discloses:
the single stationary location is merely located near a center of the substrate transport chamber (Fig. 3).
Regarding Claim 62, Maeda discloses:
the at least two substrate support areas are located at opposite ends of the at least one end effector (Fig. 2).
Regarding Claim 63, Maeda discloses:
the arm comprises a first actuator (17c) on the another arm link configured to rotate the at least one first end effector, where the first actuator comprises an electric motor [0054 & 0055 & 0057].
Regarding Claim 65, Maeda discloses:
the arm comprises a first pulley connected to the drive, a second pulley, and a mechanical transmission band connecting the first pulley to the second pulley (Fig. 4) [0045 & 0050 & 0053].
Regarding Claim 66, Maeda discloses:
a first one of the at least one end effector is rotatably connected to the end of the another arm link with a first rotary joint (25c), where a second one of the at least one end effector is rotatably connected to the end of the another 
Regarding Claim 67, Maeda discloses:
the arm is configured to move the first and second end effectors into and out of at least two other ones of the substrate processing chambers attached to the substrate transport chamber, where the at least two other ones of the substrate processing chambers are aligned in a substantially straight second linear row along a substantially straight opposite linear side of the substrate transport chamber (Fig. 3).
Regarding Claim 69, Maeda discloses:
a robot comprising:
a drive (11); and
an arm (14) connected to the drive (Fig. 2 & Fig. 4), where the arm comprises at least three arm links connected in series and at least one end effector (15a & 15b), where a first one of the at least three arm links is connected to the drive (Fig. 2 & Fig. 4), and where the at least one end effector is connected to an end of another one of the arm links (Fig. 2 & Fig. 3 & Fig. 4),
where the at least one end effector comprises at least two substrate support areas (26) thereon,

where the drive is configured to be connected at a single stationary location of a substrate transport chamber (Fig. 3), where the single stationary location is merely located near a center of the substrate transport chamber (Fig. 3),
where, with the drive connected to the single stationary location of the substrate transport chamber (Fig. 3), the arm is configured to move the at least one end effector into and out of at least three substrate processing chambers attached to the substrate transport chamber, where the at least three substrate processing chambers are aligned in a non-radial manner along a first side of the substrate transport chamber (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 52, 54, 64, 68, and 73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda (US 20050079042 A1) in view of Hiroki (US 20050005847 A1).
Regarding Claim 52, Maeda teaches:
the at least two arm links comprises only two arm links (Fig. 1 & Fig. 2 & Fig. 3),
where the arm comprises a first pulley connected to the drive, a second pulley connected to the another arm link, and a mechanical transmission band connecting the first pulley to the second pulley, where the second pulley is stationarily connected to the another arm link (Fig. 4) [0045 & 0050 & 0053],
where the arm comprises a first actuator (17c) on the another arm link configured to rotate the first end effector on the another arm link, and a second actuator (17c’) on the another arm link configured to rotate the second end effector on the another arm link [0054 & 0055 & 0057],
where the first and second actuators each comprises an electric motor [0054 & 0055].
Maeda does not teach:
wherein the electric motors are located inside at least one airtight vessel.
Hiroki teaches:
wherein the electric motors are located inside at least one airtight vessel.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors Maeda with the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors wherein the electric motors are located inside at least one airtight vessel taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates complex moving parts from the sterile processing atmosphere to prevent contamination from particulates created by wear in the complex moving parts..
Regarding Claim 54, Maeda teaches:
the at least two arm links comprises at least three arm links,
where the arm comprises a first pulley connected to a rotatable shaft of the drive, a second pulley, and a mechanical transmission band (19) connecting the first pulley to the second pulley (Fig. 4) [0045 & 0050 & 0053],
where the arm comprises a first actuator (17c) on the another arm link configured to rotate the first end effector on the another arm link [0054 & 0055 & 0057], and a second actuator on the another arm link (17c’) configured to rotate the second end effector on the another arm link [0054 & 0055 & 0057],
where the arm is configured to move the at least two end effectors into and out of at least three of the substrate processing chambers attached to the substrate transport chamber (Fig. 3), where the at least three substrate processing chambers are aligned in the substantially straight linear row along 
where the first and second actuators each comprises an electric motor [0054 & 0055].
Maeda does not teach:
wherein the electric motors are located inside at least one airtight vessel.
Hiroki teaches:
a substrate transfer robot (26) having a multi-joint arm (28) supporting end effectors for transporting substrates (W) between process stations (20A & 20B & 20C & 20D & 20E & 20F) being driven by electric motors (39A & 39B);
wherein the electric motors are located inside at least one airtight vessel (38A & 38B) [0040].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors taught by Maeda with the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors wherein the electric motors are located inside at least one airtight vessel taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates complex moving parts from the sterile processing atmosphere to prevent contamination from particulates created by wear in the complex moving parts..
Regarding Claim 64, Maeda
the electric motor is located inside at least one airtight vessel.
Hiroki teaches:
a substrate transfer robot (26) having a multi-joint arm (28) supporting end effectors for transporting substrates (W) between process stations (20A & 20B & 20C & 20D & 20E & 20F) being driven by electric motors (39A & 39B);
wherein the electric motors are located inside at least one airtight vessel (38A & 38B) [0040].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors taught by Maeda with the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors wherein the electric motors are located inside at least one airtight vessel taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates complex moving parts from the sterile processing atmosphere to prevent contamination from particulates created by wear in the complex moving parts..
Regarding Claim 68, Maeda discloses:
the arm comprises a first pulley connected to a rotatable shaft of the drive, a second pulley, and a mechanical transmission band connecting the first pulley to the second pulley (Fig. 4) [0045 & 0050 & 0053],
where the arm comprises a first actuator (17c) on the another arm link configured to rotate the first end effector on the another arm link [0054 & 
where the arm is configured to move the first and second end effectors into and out of the at least three of the substrate processing chambers attached to the substrate transport chamber (Fig. 3),
where the first and second actuators each comprises an electric motor [0054 & 0055].
Maeda does not teach:
wherein the electric motors are located inside at least one airtight vessel.
Hiroki teaches:
a substrate transfer robot (26) having a multi-joint arm (28) supporting end effectors for transporting substrates (W) between process stations (20A & 20B & 20C & 20D & 20E & 20F) being driven by electric motors (39A & 39B);
wherein the electric motors are located inside at least one airtight vessel (38A & 38B) [0040].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors taught by Maeda with the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors wherein the electric motors are located inside at least one airtight vessel taught by Hiroki in order to provide a transfer robot for transfer of substrates 
Regarding Claim 73, Maeda does not teach:
the at least one electric motor is located inside at least one airtight vessel.
Hiroki teaches:
a substrate transfer robot (26) having a multi-joint arm (28) supporting end effectors for transporting substrates (W) between process stations (20A & 20B & 20C & 20D & 20E & 20F) being driven by electric motors (39A & 39B);
wherein the electric motors are located inside at least one airtight vessel (38A & 38B) [0040].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors taught by Maeda with the transfer robot with multi-joint arm supporting end effectors which support substrates for transfer between processing modules driven by electric motors wherein the electric motors are located inside at least one airtight vessel taught by Hiroki in order to provide a transfer robot for transfer of substrates in a processing system which isolates complex moving parts from the sterile processing atmosphere to prevent contamination from particulates created by wear in the complex moving parts..
Claims 56, 70, 71, and 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda (US 20050079042 A1)
Regarding Claim 56, Maeda teaches:
connecting the process modules to the substrate transport chamber, where the connecting of the process modules to the substrate transport chamber comprises connecting at least three of the process modules to a first one of the lateral sides of the substrate transport chamber, and connecting at least two of the process modules to an opposite second one of the lateral sides of the substrate transport chamber (Fig. 3).
Maeda does not teach:
connecting at least three of the process modules to an opposite second one of the lateral sides of the substrate transport chamber.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least three of the process modules to an opposite second one of the lateral sides of the substrate transport chamber in order to increase productivity of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B))
Regarding Claim 70, Maeda teaches:
a method comprising:
providing a substrate transport chamber configured to have process modules and at least one load lock connected thereto (Fig. 3), where the substrate transport chamber has a general elongate length extending along a centerline of the substrate transport chamber and a narrower width, where 
connecting a robot drive (11) to the substrate transport chamber (Fig. 3), where the robot drive is mounted to the substrate transport chamber at a singular fixed location on the substrate transport chamber (Fig. 3), where the singular fixed location is located near a center of the substrate transport chamber (Fig. 3);
connecting a robot arm (14) to the robot drive, where a first end of the robot arm is connected to the robot drive, and where the robot arm comprises at least three arm links connected in series (Fig. 1 & Fig. 2 & Fig. 3); and
connecting at least one end effector (15a & 15b) to a second end of the robot arm, where the at least one end effector comprises at least two substrate support areas (26) thereon,
where the at least one end effector is rotatably connected to the second end of the robot arm with a first rotary joint (25c) [0040 & 0043 & 0053 & 0054],
where the robot arm is configured to move the at least one end effector into and out of the process modules attached to each of the lateral sides with the robot drive at the singular fixed location on the substrate transport chamber (Fig. 3).
Maeda does not teach:
at least three of the process modules attached to each of the lateral sides;
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least three of the process modules to an opposite second one of the lateral sides of the substrate transport chamber in order to increase productivity of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B))
Regarding Claim 71, Maeda teaches:
the at least two substrate support areas are located at opposite ends of the at least one end effector (Fig. 2).
Regarding Claim 72, Maeda teaches:
the arm comprises at least one actuator on the arm configured to rotate the at least one first end effector (25c) [0040 & 0043 & 0053 & 0054], where the at least one actuator comprises at least one electric motor (17c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        


  /SAUL RODRIGUEZ/  Supervisory Patent Examiner, Art Unit 3652